             Case 1:20-cv-05890 Document 3 Filed 07/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CONTRARIAN EMERGING
 MARKETS, L.P., GMO EMERGING                          20 Civ. 5890
 COUNTRY DEBT FUND, GMO
 EMERGING COUNTRY DEBT
 INVESTMENT FUND PLC, and GMO                         [PROPOSED] ORDER TO SHOW
 EMERGING COUNTRY DEBT (UCITS)                        CAUSE FOR PRELIMINARY
 FUND, Individually and On Behalf of All              INJUNCTION AND TEMPORARY
 Others Similarly Situated,                           RESTRAINING ORDER

                       Plaintiffs,

        -against-

 THE REPUBLIC OF ECUADOR,

                       Defendant.


               Upon the accompanying Declaration of Christopher J. Clark, dated July 29, 2020,

and the exhibits thereto, the Plaintiffs’ Contrarian Emerging Markets, L.P., GMO Emerging

Country Debt Fund, GMO Emerging Country Debt Investment Fund plc, and GMO Emerging

Country Debt (UCITS) Fund (collectively, “Plaintiffs”) Complaint, and upon the accompanying

Memorandum of Law in Support of Plaintiffs’ Motion for a Temporary Restraining Order and/or

Preliminary Injunction, and good and sufficient cause appearing therefore, it is hereby

               ORDERED, that Defendant The Republic of Ecuador (“Ecuador”) appear and

show cause before this Court, by computer videoconference to be arranged by counsel for

Plaintiff on August ___, 2020, at ___ o’clock ___.m., or as soon thereafter as counsel may be

heard, why an order should not be issued pursuant to Rule 65 of the Federal Rules of Civil

Procedure:




                                                1
              Case 1:20-cv-05890 Document 3 Filed 07/29/20 Page 2 of 3




       (1)     preliminarily enjoining The Republic of Ecuador, and any of its affiliates or

               others acting in concert with it, from proceeding with the transactions announced

               on July 20, 2020, or any parts thereof, and

       (2)     ordering The Republic of Ecuador to (a) toll the expiration date for the

               transactions announced on July 20, 2020, which date is currently set for July 31,

               2020 at 5:00 p.m. CET, for a period of time equal to the period of time between

               the signing of this order to show cause and the hearing for a temporary restraining

               order, and (b) enable bondholders who have already tendered Eligible Bonds to

               promptly withdraw their consents and tender orders unconditionally

               ORDERED, that opposition papers, if any, shall be served by email upon counsel

for Plaintiffs, Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022

(chris.clark@lw.com), on or before August ____, 2020; and that reply papers, if any, shall be

served by email upon Ecuador’s counsel, Evan Koster, Hogan Lovells US LLP, 390 Madison

Avenue, New York, NY 10017 (evan.koster@hoganlovells.com) on or before August ____,

2020; and it is further

               ORDERED, that pending the hearing and determination of Plaintiffs’ motion for a

preliminary injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure, and it

appearing that Plaintiffs will suffer immediate and irreparable harm by Ecuador before a hearing

can be held on Plaintiffs’ motion for a preliminary injunction, Ecuador and any and all others in

active concert and participation with it are temporarily:

       (1)     preliminarily enjoined from proceeding with the transactions announced on July

               20, 2020, or any parts thereof,




                                                 2
             Case 1:20-cv-05890 Document 3 Filed 07/29/20 Page 3 of 3




       (2)     ordered to (a) toll the expiration date for the transactions announced on July 20,

               2020, which date is currently set for July 31, 2020 at 5:00 p.m. CET, for a period

               of time equal to the period of time between the signing of this order to show cause

               and the hearing for a temporary restraining order, and (b) enable bondholders who

               have already tendered Eligible Bonds to promptly withdraw their consents and

               tender orders unconditionally

               ORDERED, that security in the amount of $____________ be posted by Plaintiffs

prior to August ____, 2020, at ____o’clock ____.m. of that day; and it is further

               ORDERED, that a copy of this Order to Show Cause, together with the papers

upon which it is based, be served on or before July ____, 2020, by email upon Ecuador’s counsel

at evan.koster@hoganlovells.com which shall be deemed good and sufficient service.

                                                     SO ORDERED.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
